  Case: 2:20-cv-00459-JLG-KAJ Doc #: 2 Filed: 01/27/20 Page: 1 of 1 PAGEID #: 16




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JANE DOE                                      :      CASE NO.: 2:20-cv-00459
                                              :
                Plaintiff,                    :      JUDGE GRAHAM
                                              :
vs.                                           :
                                              :
ANDREW K. MITCHELL, et al.                    :
                                              :
                Defendants.                   :

                                 NOTICE OF APPEARANCE

       Now comes Sara M. Valentine, of David A. Goldstein Co., L.P.A., who hereby enters her

appearance as co-counsel with David A. Goldstein as official attorney of record for Plaintiff Jane

Doe in the above-captioned action.

       It is respectfully requested that the Court and all counsel of record hereby serve any further

pleadings, notices, correspondence, etc., for Plaintiff Jane Doe to the undersigned at the address

listed below.

                                                     Respectfully submitted,



                                                     /s/ Sara M. Valentine
                                                     SARA M. VALENTINE (0098685)
                                                     DAVID A. GOLDSTEIN CO., LPA
                                                     511 South High Street, Suite 200
                                                     Columbus, Ohio 43215
                                                     (614) 222-1889; (614) 222-1899 (Fax)
                                                     svalentine@dgoldsteinlaw.com
                                                     Attorney for Plaintiff
                                                     Jane Doe
